Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) uninflated rubber balls the same as those the subject of United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) at 30 percent under paragraph 1502; (2) squawker balloons similar to those the subject of Abstract 40493 at 45 percent under paragraph 409; and (3) rubber articles like those the subject of Abstract 41517 and novelties in chief value of rubber similar to those passed upon in Abstract 25607 at 25 percent under paragraph 1537.